Richland C.P. No. 02-CR-48H. This cause came on for further consideration of appellant’s pro se motion to schedule a competency evaluation to determine whether he is competent to waive further appeals. Upon consideration thereof,
IT IS ORDERED by the court that this cause is remanded to the Court of Common Pleas of Richland County for the following limited purpose:
The court of common pleas is directed to hold an evidentiary hearing to determine whether the defendant’s competency to waive further appeals should be psyehiatrieally evaluated. The court shall further determine whether such decision was voluntarily, knowingly, and intelligently made. The trial court should consider any matters reflecting on the defendant’s competency submitted by the defense counsel or the state.
IT IS FURTHER ORDERED that, once the court of common pleas has conducted this evidentiary hearing and made the appropriate findings of fact, the court of common pleas should announce its ruling. Should the trial court rule that a competency evaluation ought to be conducted, R.C. 2945.371, Section (B) should be followed for appointing an examiner to conduct the evaluation; Section (F) should be followed in directing the examiner to consider “all relevant evidence” in completing the evaluation; and Section (G) should be followed for the format and timeframe for the completion of the examiner’s report. Any examiner appointed by the trial court should apply the test set forth in State v. Berry (1995), 74 Ohio St.3d 1504, in conducting the psychiatric evaluation. At all times during this limited remand, this court shall retain jurisdiction of this cause.
IT IS FURTHER ORDERED that the parties shall notify this court of the outcome of the trial court proceedings when they have concluded.